DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1 and 6 have been amended; support for the amendment can be found in [0045] of the original specification.
Claims 11-14 are newly added; support for these claims can be found in [0044] of the original specification.
Claims 1-14 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In line 2 of claim 14, the range 10 nm to 11 microns is disclosed. The upper limit 11 microns is not disclosed in the specification. Thus, this range qualifies as new matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6 and 10 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Odani et al. (US 2010/0190054 A1) hereinafter Odani as evidenced by Shackelford, James F. Alexander, William. (2001). CRC Materials Science and Engineering Handbook (3rd Edition) - 7.4 Resistivity of Ceramics. (pp. 959). Taylor & Francis., hereinafter Shackelford.

Regarding claim 1, Odani discloses an electrode (“negative electrode”; [0301]) for a power storage device (“battery”; [0012]), comprising: 
	
a current collector (Fig. 4; element 1); and 
an active material layer (Fig. 4; element 201 and 203) over the current collector (1), 

the active material layer (201, 203) comprising a plurality of active material particles ([0301]; Fig. 4; element 201) and a silicon oxide film ([0159]; Fig. 4; element 203), 

wherein the plurality of active material particles (201) comprises a first active material particle (annotated Fig. 4; element 1P), a second active material particle (annotated Fig. 4; element 2P), and a third active material particle (annotated Fig. 4; element 3P), 

wherein the first active material particle (1P) is in contact with the second active material particle (2P), 
wherein the second active material particle (2P) is in contact with the third active material particle (3P), 

    PNG
    media_image1.png
    227
    298
    media_image1.png
    Greyscale

wherein the first active material particle (1P), the second active material particle (2P), and the third active material particle (3P) are each at least partly covered with the silicon oxide film ([0159]; element 203), and 

wherein a part (annotated Fig. 4; element F) of the silicon oxide film (203) is provided between the first active material particle (1P) and the third active material particle (3P).  

While Odani discloses that the oxide film contains silicon oxide ([0159]),  Odani is silent to the electric resistivity of the film.

It is deemed that electric resistivity is an inherent property of the specifically disclosed material. In this respect, MPEP 2112 sets forth the following: 

	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

In this case, the film disclosed by Odani comprises silicon dioxide. As evidenced by Shackelford (pg. 959), the electric resistivity of silicon dioxide at room temperature (i.e. 25 ℃), is approximately                         
                            
                                
                                    10
                                
                                
                                    18
                                
                            
                        
                     Ω-cm or                         
                            
                                
                                    10
                                
                                
                                    16
                                
                            
                        
                     Ω-m (pg. 959). For the film of Odani to not satisfy the limitation “wherein a product of an electric resistivity and a thickness of the silicon oxide film at 25°C is greater than or equal to 20 Ωm                        
                            ∙
                        
                    m”, the film would have to be less than                         
                            2
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    15
                                
                            
                        
                     m.

Consequently, the silicon oxide film necessarily has a thickness of greater than                         
                            2
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    15
                                
                            
                        
                     m, as assuming otherwise would indicate that the thickness of the film is subatomic. Thus, the limitation “wherein a product of an electric resistivity and a thickness of the silicon oxide film at 25°C is greater than or equal to 20 Ωm                        
                            ∙
                        
                    m”, is inherent to the disclosure of Odani. Alternatively, one of ordinary skill in the art would have found the limitation “wherein a product of an electric resistivity and a thickness of the silicon oxide film at 25°C is greater than or equal to 20 Ωm                        
                            ∙
                        
                    m” obvious because assuming otherwise would mean that the thickness of the film is subatomic.

Regarding claim 5, Odani discloses a power storage device ([0012]; [0360]) comprising the electrode ([0301]) according to claim 1.  

Regarding claim 6, Odani discloses an electrode (“negative electrode”; [0301]) for a power storage device (“battery”; [0012]), comprising: 
	
a current collector (Fig. 4; element 1); and 
an active material layer (Fig. 4; element 201 and 203) over the current collector (1), 

the active material layer (201, 203) comprising a plurality of active material particles ([0301]; Fig. 4; element 201) and a metal oxide film (“aluminum”; [0159]; Fig. 4; element 203), 

wherein the plurality of active material particles (201) comprises a first active material particle (annotated Fig. 4; element 1P), a second active material particle (annotated Fig. 4; element 2P), and a third active material particle (annotated Fig. 4; element 3P), 

wherein the first active material particle (1P) is in contact with the second active material particle (2P), 

    PNG
    media_image1.png
    227
    298
    media_image1.png
    Greyscale
wherein the second active material particle (2P) is in contact with the third active material particle (3P), 

wherein the first active material particle (1P), the second active material particle (2P), and the third active material particle (3P) are each at least partly covered with the metal oxide film ([0159]; element 203), and 

wherein a part (annotated Fig. 4; element F) of the metal oxide film (203) is provided between the first active material particle (1P) and the third active material particle (3P).  

While Odani discloses that the oxide film contains aluminum oxide ([0159]),  Odani is silent to the electric resistivity of the film.

It is deemed that electric resistivity is an inherent property of the specifically disclosed material. In this respect, MPEP 2112 sets forth the following: 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

In this case, the film disclosed by Odani comprises aluminum oxide. As evidenced by Shackelford (pg. 959), the electric resistivity of aluminum oxide at room temperature (i.e. 25 ℃), is approximately                         
                            
                                
                                    10
                                
                                
                                    14
                                
                            
                        
                     Ω-cm or                         
                            
                                
                                    10
                                
                                
                                    12
                                
                            
                        
                     Ω-m (pg. 959). For the film of Odani to not satisfy the limitation “wherein a product of an electric resistivity and a thickness of the metal oxide film at 25°C is greater than or equal to 20 Ωm                        
                            ∙
                        
                    m”, the thickness of the metal oxide film would have to be less than                         
                            2
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    11
                                
                            
                        
                     m.

Consequently, the metal oxide film necessarily has a thickness of greater than                         
                            2
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    11
                                
                            
                        
                     m, as assuming otherwise would indicate that the thickness of the film is subatomic. Thus, the limitation “wherein a product of an electric resistivity and a thickness of the metal oxide film at 25°C is greater than or equal to 20 Ωm                        
                            ∙
                        
                    m”, is inherent to the disclosure of Odani. Alternatively, one of ordinary skill in the art would have found the limitation “wherein a product                         
                            ∙
                        
                    m” obvious because assuming otherwise would mean that the thickness of the film is subatomic.

Regarding claim 10, Odani discloses a power storage device ([0012]) comprising the electrode ([0301]) according to claim 6.  


Claim 2-4, and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Odani et al. (US 2010/0190054 A1) hereinafter Odani as evidenced by Shackelford, James F. Alexander, William. (2001). CRC Materials Science and Engineering Handbook (3rd Edition) - 7.4 Resistivity of Ceramics. (pp. 959). Taylor & Francis., hereinafter Shackelford, as applied to claims 1 and 6 above, and further in view of  Shigematsu et al. (US20130330610A1) hereinafter Shigematsu.

Regarding claims 2 and 7, Odani discloses all claim limitations of the present invention as set forth above. Odani further discloses wherein the plurality of active material particles (201) comprises a carbon material ([0129]). In addition, Odani discloses that the electrode (“negative electrode”; [0301]) is used with a nonaqueous electrolyte ([0012]). However, Odani fails to disclose wherein an R value of the carbon material is less than 0.4.  

Shigematsu discloses a carbon material ([0145-0150]) for use in a negative electrode ([0145]) for a nonaqueous electrolyte battery. Shigematsu discloses that the R value of this carbon material “is generally 0.01 or more and is preferably 0.03 or more and more preferably 

Odani and Shigematsu are analogous art from the same field of endeavor, namely the fabrication of batteries with non-aqueous electrolytes and negative electrodes comprising carbon materials. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Odani’s invention by employing the carbon materials disclosed by Odani within the R value range specified by Shigematsu. In doing so, one of ordinary skill in the art would have reasonably expected to inhibit reactions between the carbonaceous active material and the electrolyte and suppress the decline of the load characteristics of Odani’s battery as recognized by Shigematsu.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Thus, the instant claims are obvious over modified Odani.

Regarding claims 3 and 8, Odani discloses all claim limitations of the present invention as set forth above. Odani further discloses wherein the plurality of active material particles (201) comprises a carbon material ([0129]). In addition, Odani discloses that the electrode 

Shigematsu discloses a carbon material ([0145-0150]) for use in a negative electrode ([0145]). Shigematsu discloses that the R value of this material “is generally 0.01 or more and is preferably 0.03 or more and more preferably 0.1 or more and is generally 1.5 or less and is preferably 1.2 or less, even more preferably 1 or less, and particularly preferably 0.5 or less” ([0166]). Further, “when the Raman R value or the Raman half-value width is in the range indicated above, reactions between the carbonaceous material and the non-aqueous electrolyte solution can be inhibited and the decline in load characteristics due to the disappearance of sites can be suppressed” ([0169]).

Odani and Shigematsu are analogous art from the same field of endeavor, namely the fabrication of batteries with non-aqueous electrolytes and negative electrodes comprising carbon materials. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Odani’s invention by employing the carbon materials disclosed by Odani within the R value range specified by Shigematsu. In doing so, one of ordinary skill in the art would have reasonably expected to inhibit reactions between the active material and the electrolyte and suppress the decline of the load characteristics of Odani’s battery as recognized by Shigematsu.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Thus, the instant claims are obvious over modified Odani.

Regarding claim 4, Odani discloses all claim limitations of the present invention as set forth above. Odani further discloses a binder ([0128]), wherein the binder ([0128]) is in mixed with ([0219]) the plurality of active material particles (201) and “the oxide-containing film may coat a part or the whole of the surface of the negative electrode active material particle” ([0225]). It would have been obvious to one of ordinary skill in the art that the binder disclosed by Odani is in contact with the plurality of active material particles and the silicon oxide silicon oxide film, as .this would be consistent with the method of mixing disclosed by Odani.

Regarding claim 9, Odani discloses all claim limitations of the present invention as set forth above.  Odani further discloses a binder ([0128]), wherein the binder ([0128]) is mixed with ([0219]) the plurality of active material particles (201) and “the oxide-containing film may coat a part or the whole of the surface of the negative electrode active material particle” ([0225]). It would have been obvious to one of ordinary skill in the art that the binder disclosed by Odani is in contact with the plurality of active material particles and the metal oxide silicon oxide film, as .this would be consistent with the method of mixing disclosed by Odani.


Claims 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Odani et al. (US 2010/0190054 A1) hereinafter Odani as evidenced by Shackelford, James F. Alexander, William. (2001). CRC Materials Science and Engineering Handbook (3rd Edition) - 7.4 Resistivity of Ceramics. (pp. 959). Taylor & Francis, hereinafter Shackelford, as applied to claims 1 and 6 above, and further in view of Wasa, Kiyotaka Kitabatake, Makoto Adachi, Hideaki. (2004). Thin Film Materials Technology - Sputtering of Compound Materials - 1.1 Thin Film Materials. (pp. 1). 2.2.1.1 PVD Processes. (pp. 33) William Andrew Publishing/Noyes, hereinafter Wasa.

Regarding claims 11-14, Odani discloses all claim limitations of the present invention as set forth above. Odani further discloses that the methods that can be used for the formation of the silicon or metal oxide films include “a vapor deposition method, a sputtering method and a CVD method” ([0160]). However, Odani fails to disclose the thickness of the silicon or metal oxide films. 

Wasa discloses that vapor deposition, sputtering and CVD methods are deposition processes for the formation of thin films (pg. 33; section 2.2.1). Wasa further discloses that the thickness of thin films is “typically less than several microns” (pg. 1; para. 1). 

Wasa and Odani are both directed to the fabrication of films using a vapor deposition method, a sputtering method or a CVD method. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Odani by forming the silicon or metal oxide films such that the thickness of the films is less than approximately 3 microns, as disclosed by Wasa. In doing so, one of ordinary skill in the art would have been using known techniques to achieve the predictable result of forming a silicon or metal oxide film.

.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 

As evidenced by the Shackelford reference (see above), Odani inherently discloses the amended claims 1 and 6. Alternatively, claims 1 and 6 are obvious over Odani as evidenced by Shackelford (see above).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727